internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc intl plr-116178-99 date date legend taxpayer date a date b year one dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to make elections under sec_1 2t d for year one the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process you state that taxpayer’s first united_states federal_income_tax return was due on date a you further state that taxpayer was eligible for an automatic_extension of time to file its return for year one and that due to an inadvertent oversight taxpayer failed to file its request for an automatic_extension of time to file its tax_return for year one on date b which was after date a prior to filing its tax_return for year one taxpayer discovered that its failure to timely file its tax_return for year one would render invalid any election under sec_1_884-2t made with its late-filed tax_return for year one accordingly taxpayer included a statement with its tax_return for year one stating its intentions to file a request for section relief to enable it to make valid sec_884 elections for year one the irs did not discover taxpayer’s failure to timely file elections under sec_1_884-2t before this request for relief was filed plr-116178-99 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides standards for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date prescribed by statute sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_884-2t fixes the time to make the elections therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to make elections under sec_1_884-2t for year one the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the elections sec_301_9100-1 no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with the elections this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representative sincerely s allen goldstein reviewer office of the associate chief_counsel international
